DETAILED ACTION
This office action is in response to the present application filed on 12/18/2019.
Claims 1-11are pending of which claims 1 and 7 are independent claims.
IDS, filed on 12/18/2019, is considered.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20180241510 to Shen (hereinafter “Shen”).



Regarding claim 1: Shen discloses a user terminal comprising: a transmitting/receiving section that performs transmitting or receiving processes for signals based on downlink control information; and a control section that decides to use different codebooks for the processes for a plurality of signals (Shen, see paragraph [0103], a UE may be expected to transmit HARQ-ACK feedback for each serving cell scheduled with PDSCH among the aggregated serving cells, and to do so, the UE generates and transmit a HARQ-ACK codebook; in order to accurately communicate HARQ-ACK feedback, the UE and the network equipment must have a common understanding of the HARQ-ACK codebook format, including a HARQ-ACK codebook size and a HARQ-ACK codebook bit ordering).

Regarding claim 2: Shen discloses the user terminal according to claim 1, wherein the control section selects a codebook to use for the processes based on a format of the downlink control information (Shen, see paragraph [0103], in order to accurately communicate HARQ-ACK feedback, the UE and the network equipment must have a common understanding of the HARQ-ACK codebook format, including a HARQ-ACK codebook size and a HARQ-ACK codebook bit ordering).  

Regarding claim 3: Shen discloses the user terminal according to claim 2, wherein, if a given format is used for transmitting or receiving processes for a particular signal and the format of the downlink control information is the same as a given format, the control section decides to use the codebook used for transmitting or receiving processes for the particular signal as the codebook to use for the processes (Shen, see paragraph [0103], a UE may be expected to transmit HARQ-ACK feedback for each serving cell scheduled with PDSCH among the aggregated serving cells, and to do so, the UE generates and transmit a HARQ-ACK codebook; in order to accurately communicate HARQ-ACK feedback, the UE  and the network equipment must have a common understanding of the HARQ-ACK codebook format, including a HARQ-ACK codebook size and a HARQ-ACK codebook bit ordering, and see paragraph [0114], FIGS. 2A-2B, a UE generates a HARQ-ACK codebook CB(i,ym) by determining the codebook size, and the codebook bit ordering, and populating the codebook with HARQ-ACK feedback based on the bit ordering, the codebook size for the codebook CB(i,ym), denoted CBS(i,ym), is based on the number of TBs transmittable on PDSCH in the cell group i and on the total number of serving cells with PDSCH in the subframe ym and in the cell group i, a UE determines the codebook size, CBS(i,ym), using the information conveyed by C-TAI to identify a total number of serving cells with PDSCH in the subframe ym and in the cell group I; a UE  may use the information conveyed by  cell domain downlink assignment indicator (C-DAI) where the number of bits for total assignment indicator (C-TAI)  QC-TAI is less than five.

Regarding claim 4. (Original) The user terminal according to claim 1, wherein the control section selects a codebook used for the process based on a given field included in the downlink control information (Shen, see paragraph 0116], Tables 200 and 400,  a network equipment determines the cell domain downlink assignment indicator (C-DAI)and the total assignment indicator (C-TAI) based on the accumulated (or total) number of serving cells in a cell group that are scheduled for PDSCH to the particular UE within the same subframe; the C-DAI assigned to a serving cell having PDSCH to the particular UE is based on the serving cell index; the network equipment  uses a table, such as table 200 or table 250, to determine the C-DAI (or C-TAI) based on the accumulated (or total) number of serving cells in a cell group that are  scheduled for PDSCH to the particular UE  within the same subframe, the network equipment transmit the C-DAI and C-TAI to the UE  in each downlink control information(DCI) scheduling a PDSCH for the UE).  


Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US. Pub. 20180249452 to Lee (hereinafter “Lee-452”).

Regarding claim 7: Lee-452 discloses a radio communication method for a user terminal, comprising the steps of: performing transmitting or receiving processes for signals based on downlink control information; and deciding to use different codebooks for the processes for a plurality of signals (Lee-452, see paragraph [0076], a multi-UE interference level may be made  hierarchical  through ordering of UE data where the ordering of UE data may be determined in view of fairness or total throughput in accordance with a system environment, it is assumed that ordering is determined and given in accordance with a scheduling scheme of a system which is used, for example, when the first user is selected through ordering of a user, the user selects a spread code I, which makes the least multiuser interference from the second user to the Kth user; and a codeword for the second user, a codeword, which makes the least multiuser interference from the third user to the Kth user is selected;  when a codeword for one user is selected, since a codeword  for another user has not been determined, the codeword for another user may be selected randomly, and a set of total codewords may be calculated in a manner of full-search). 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.




Claims 5-6 and 8-11 rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20180241510 to Shen (hereinafter “Shen”) in view of US. Pub. 20180249452 to Lee (hereinafter “Lee-452”).


Regarding claim 5: Shen discloses a UE generates a HARQ-ACK codebook. However, Shen does not explicitly teach the user terminal according to claim 4, wherein, if the given field indicates a specific value, the control section judges that the codebook to use for the processes is selected according to the specific value from a plurality of codebooks. However, Lee-452 in the same or similar field of endeavor teaches the user terminal according to claim 4, wherein, if the given field indicates a specific value, the control section judges that the codebook to use for the processes is selected according to the specific value from a plurality of codebooks (Lee-452, see paragraph [0013], a base station (BS) for receiving a signal based on a multiple access scheme in a wireless communication system may comprise a processor configured to select a multi-user detection (MUD) scheme and select a codebook for the UE from a set of predefined codebooks and a codeword from the selected codebook based on the selected multi-user detection scheme; and a transmitter configured to transmit, to the UE, control information including information on the selected codebook and information on the selected codeword; the processor may be configured to select the multi-user detection scheme based on a result of channel estimation for the UE and a scheduling scheme). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee-452 into Shen’s system/method because it would allow frequency resource usage through superposition.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to support higher frequency efficiency usage or more massive connectivity (Lee-452; [0048]).

Regarding claim 6: Shen discloses a UE generates a HARQ-ACK codebook. However Shen does not explicitly teach the user terminal according to claim 1, wherein the control section decides to use different codebooks for the processes for the plurality of signals corresponding to different waveforms. However, Lee-452 in the same or similar field of endeavor teaches the user terminal according to  claim 1, wherein the control section decides to use different codebooks for the processes for the plurality of signals corresponding to different waveforms(Lee-452, see paragraph [0052], when one or more codewords is allocated to one UE, the allocation  may be subjected to hopping of codewords by use of different codewords in the same codebook or use of different codewords in different codebooks in accordance with time or usage frequency, and this corresponds to different waveform). It would have been Lee-452; [0048]).

Regarding claim 8: Shen discloses a UE generates a HARQ-ACK codebook. However, Shen does not explicitly teach the user terminal according to claim 2, wherein the control section decides to use different codebooks for the processes for the plurality of signals corresponding to different waveforms. However, Lee-452 in the same or similar field of endeavor teaches the user terminal according to claim 2, wherein the control section decides to use different codebooks for the processes for the plurality of signals corresponding to different waveforms (Lee-452, see paragraph [0013], a base station (BS) for receiving a signal based on a  multiple access scheme in a wireless communication system may comprise a processor configured to select a multi-user detection (MUD) scheme and select a codebook for the UE from predefined codebooks and a codeword from the selected codebook based on the  selected multi-user detected waveform; and a transmitter configured to transmit to the UE, control information including information on the selected codebook and information on the selected codeword). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee-452 into Shen’s system/method because it would allow Lee-452; [0048]).

Regarding claim 9: Shen discloses a UE generates a HARQ-ACK codebook. However, Shen does not explicitly teach the user terminal according to claim 3, wherein the control section decides to use different codebooks for the processes for the plurality of signals corresponding to different waveforms. However, Lee-452 in the same or similar field of endeavor teaches the user terminal according to claim 3, wherein the control section decides to use different codebooks for the processes for the plurality of signals corresponding to different waveforms (Lee-452, see paragraph [0013], a base station (BS) for receiving a signal based on a multiple access scheme in a wireless communication system may comprise a processor configured to select a multi-user detection (MUD) scheme and select a different codebook for the UE from a set of codebooks and a codeword from the selected codebook based on the selected multi-user detected waveform; and a transmitter configured to transmit to the UE, control information including information on the selected codebook and information on the selected codeword. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee-452 into Shen’s system/method because it would allow frequency resource usage through superposition.  Such combination would have been obvious to combine as both references are from analogous art where a Lee-452; [0048]).

Regarding claim 10: Shen discloses a UE generates a HARQ-ACK codebook. However, Shen does not explicitly teach the user terminal according to claim 4, wherein the control section decides to use different codebooks for the processes for the plurality of signals corresponding to different waveforms. However, Lee-452 in the same or similar field of endeavor teaches the user terminal according to claim 4, wherein the control section decides to use different codebooks for the processes for the plurality of signals corresponding to different waveforms (Lee-452, see paragraph [0013], a base station (BS) for receiving a signal based on a multiple access scheme in a wireless communication system may comprise a processor configured to select a multi-user detection (MUD) scheme and select a codebook for the UE from predefined n codebooks and a codeword form the selected codebook based on the  selected multi-user detected waveform; and a transmitter configured to transmit to the UE, control information including information on the selected codebook and information on the selected codeword. It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee-452 into Shen’s system/method because it would allow frequency resource usage through superposition.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to support higher frequency efficiency usage or more massive connectivity (Lee-452; [0048]).

Regarding claim 11: Shen discloses a UE generates a HARQ-ACK codebook. However, Shen does not explicitly teach the user terminal according to claim 5, wherein the control section decides to use different codebooks for the processes for the plurality of signals corresponding to different waveforms. However, Lee-452 in the same or similar field of endeavor teaches the user terminal according to claim 5, wherein the control section decides to use different codebooks for the processes for the plurality of signals corresponding to different waveforms (Lee-452, see paragraph [0013], a base station (BS) for receiving a signal based on a non-orthogonal multiple access scheme in a wireless communication system may comprise a processor configured to select a multi-user detection (MUD) scheme and select a codebook for the UE from predefined non-orthogonal codebooks and a codeword from the selected codebook based on the selected multi-user detection scheme; and a  transmitter configured to transmit, to the UE, control information including information on the selected codebook and information on the selected codeword). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee-452 into Shen’s system/method because it would allow frequency resource usage through superposition.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to support higher frequency efficiency usage or more massive connectivity (Lee-452; [0048]).
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476